Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Suffolk County (Lefkowitz, J.), imposed February 29, 1996, the sentence being concurrent indeterminate terms of four to eight years imprisonment on his convictions of manslaughter in the second degree and vehicular assault in the first degree, respectively, on the grounds that the sentence imposed upon the conviction of vehicular assault in the first degree is illegal and the sentence imposed upon the conviction of manslaughter in the second degree is excessive.
Ordered that the judgment is modified, on the law, by reducing the indeterminate term of imprisonment imposed upon the conviction of vehicular assault in the first degree from 4 to 8 years to 3V2 to 7 years; as so modified, the judgment is affirmed.
As the People correctly concede, the court imposed an illegal sentence of four to eight years imprisonment upon the conviction of vehicular assault in the first degree. The maximum term of imprisonment that may be imposed upon a second felony offender for a conviction of vehicular assault in the first degree is seven years (see, Penal Law § 70.06 [3] [d]).
The defendant’s remaining contentions are without merit. Mangano, P. J., O’Brien, Sullivan, Altman and McGinity, JJ., concur.